Citation Nr: 9904236	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-17 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for organic brain 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1961.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 1998, the Board granted its own motion to advance 
the veteran's case on the docket pursuant to 38 U.S.C.A. § 
7107(a)(2) and 38 C.F.R. § 20.900(c), in view of an 
administrative error.

The veteran was previously scheduled to appear for a hearing 
before a travel Member of the Board at the RO in December 
1998.  Prior to the scheduled date of the hearing, he 
appeared at the RO and advised that he would not be able to 
appear for the hearing because he had just been released from 
the hospital.  The Board notes that the correspondence on 
file to the veteran pertaining to his previously scheduled 
hearing shows that in the event of his failure to appear for 
the scheduled hearing, he must file a written request for a 
new hearing within 15 days of the scheduled hearing date.  He 
was advised that the request must explain why he failed to 
report for his scheduled hearing, and why a timely request 
for a new hearing date could not have been submitted.  The 
veteran has not requested that he again be scheduled for a 
hearing before a Member of the Board.  Accordingly, the Board 
concludes that his case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a May 1980 rating decision, the RO denied service 
connection for organic brain syndrome; the veteran was 
notified of his procedural and appellate rights, but he did 
not file an appeal.

3.  The evidence received since the May 1980 rating decision 
is cumulative, does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence received since the final May 1980 decision wherein 
the RO denied service connection for organic brain syndrome 
is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.156, 20,1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record prior to the May 1980 rating 
decision wherein the RO denied entitlement to service 
connection for organic brain syndrome is briefly summarized 
below.

The service medical records show that neurological 
consultation in October 1960 resulted in a diagnosis of 
organic brain syndrome.  The veteran was subsequently 
separated from service for an acquired nervous condition, 
neurasthenia.  

VA special neuropsychiatric examination in March 1961 
resulted in a diagnosis of passive-aggressive personality.  

A private psychiatric examination conducted in November 1976 
showed a diagnosis of explosive personality.  On private 
psychological evaluation the following month, it was 
concluded that the veteran had somatic concerns secondary to 
depression and anxiety in a paranoid personality which had a 
distinct schizoid component.  There was no intellectual 
deterioration and no appreciable organicity.  It was noted 
that his irritability led to abrasiveness and interpersonal 
contact then deteriorated into explosiveness.  

On VA psychiatric examination in August 1979, it was noted 
that at the end of the veteran's period of service he was 
hospitalized after he was unable to function on the job, and 
after he began to feel persecuted.  That evaluation revealed 
a minimal memory defect, paranoid ideation, loosening of 
associations, and some somatization of anxiety.  A diagnosis 
of organic brain syndrome was made.  After discharge from 
service, he continued having varying degrees of anxiety, 
which he frequently displaced into somatic symptomatology.  
Currently, he continued to have many paranoid ideas, and he 
complained of periods of confusion and disorientation as 
well.  Mental status examination resulted in a diagnosis of 
passive-aggressive personality.  

In a May 1980 rating decision, the RO denied service 
connection for organic brain syndrome on the basis that the 
post-service evidence did not support the military diagnosis 
of organic brain syndrome; rather, the veteran's nervous 
condition was confirmed as a personality disorder, which is 
not a compensable disability.  In August 1980, the RO 
notified the veteran of the adverse decision and of his 
appellate rights, but he did not file an appeal.

In January 1997, the veteran sought to reopen the claim of 
service connection for organic brain syndrome.  The evidence 
added to the record since the May 1980 rating decision 
consists of the following:  (1) VA medical records, including 
reports of hospitalization, dated from February 1981 to March 
1989; (2) copies of service medical records received in 
January 1997; and (3) personal hearing testimony taken in 
September 1997.  

Criteria

A timely filed Notice of Disagreement (NOD) initiates 
appellate review of a decision by the RO.  38 U.S.C.A. § 
7105(a); 38 C.F.R. 20.200.  An NOD must be filed within one 
year from the date of mailing of notice of the determination 
by the RO.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
If an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final and 
the claim will not thereafter be reopened or allowed.  38 
U.S.C.A. § 7105(c).
The RO denied the veteran's claim for service connection for 
organic brain syndrome by a rating decision of May 1980.  In 
August 1980, the veteran was provided notice of the decision 
and his appellate rights.  He failed to file a timely appeal.  
38 U.S.C.A. §§ 7105(a),(b)(1); 38 C.F.R. §§  20.200, 
20.302(a).  Therefore, the May 1980 rating decision became 
final when the veteran did not file an NOD within one year of 
the date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).


Analysis

In considering the VA medical records, the Board notes that 
they reflect treatment for unrelated conditions and make no 
reference to or diagnosis of organic brain syndrome.  The 
Board also observes that the service medical records received 
in January 1997 were previously considered by the RO, and 
are, therefore, duplicative of evidence already of record.  
As such, this evidence does not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.165(a). 

The veteran testified at a personal hearing in September 1997 
concerning the onset, nature and severity of the 
symptomatology produced by his claimed chronic organic brain 
syndrome.  Insofar as the veteran asserts that he has organic 
brain syndrome that is related to service, his own lay 
opinion would be insufficient evidence to support the claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).

In reviewing the evidence of record in support of the 
veteran's attempt to reopen his claim for service connection 
for organic brain syndrome, the Board determines that no 
evidence submitted since the denial of the claim in May 1980 
tends to show that the veteran currently has organic brain 
syndrome which has been linked to service on the basis of 
competent medical authority.  

Because the evidence submitted since the May 1980 decision is 
cumulative of the evidence previously of record, it is not so 
significant, by itself or in connection with the prior 
evidence, that it must be considered to decide the merits of 
the claim.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new and material" evidence 
sufficient to reopen his claim for service connection for 
organic brain syndrome.  38 C.F.R. § 3.156.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
organic brain syndrome, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

